The final judgment should be modified by striking therefrom the direction for payment to the plaintiff receiver of sums to be fixed by the court in which the receivership is pending. Whether such payment shall be made to the plaintiff receiver must be determined by the court which appointed him. (Civ. Prac. Act, §§ 804-a, 1547.) In all other respects, the judgments should be affirmed, with costs.
The judgments should be modified in accordance with this opinion and as so modified affirmed, with costs.
LEHMAN, Ch. J., LOUGHRAN, RIPPEY, LEWIS, CONWAY, DESMOND and THACHER, JJ., concur.
Judgment accordingly. *Page 891